Citation Nr: 1201183	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-32 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for the cause of the service member's death, and, if so, whether service connection may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member was on active duty from November 1963 to November 1965, to include two months service in the Republic of Vietnam.  He passed away in August 2005; at the time of his death, he was in receipt of VA compensation benefits.  The appellant is the service member's widow. 

This matter comes before the Board of Veterans Appeals, hereinafter the Board, on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied service connection for the cause of the service member's death and notified the appellant of the determination along with her appellate rights.  She did not, however, appeal the determination and that decision became final. 

2.  The evidence received since the January 2006 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the appellant's cause of death claim.  

3.  Per his DD 214, the service member was stationed in the Republic of Vietnam for a period of two months where he may have been exposed to chemical dioxins.  

4.  The Veteran died in August 2005; the Certificate of Death listed the cause of the Veteran's death to be cardiorespiratory arrest due to congestive heart failure, the residuals of a myocardial infarction, and arterial hypertension.  

5.  In essence, the service member's death was due to ischemic heart disease, which is a presumptive disease.  


CONCLUSIONS OF LAW

1.  The January 2006 RO decision denying entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for the cause of the service member's death has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2011). 

3.  A disability incurred in or aggravated by service, or which may be presumed service connected, did proximately cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011) and 38 C.F.R. § 3.309(e) amended at 75 Fed. Reg. 53202. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The appellant comes before the Board requesting that her claim for entitlement to service connection for the cause of her husband's death be reopened and that a decision be issued on the merits of the claim. 

I.  The Veterans Claims Assistance Act of 2000 (VCAA) - 
Initial Consideration

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is reopening the claims of entitlement to service connection for the cause of the service member's death.  Assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed in this portion of the Decision.

II.  New and Material Evidence

As will be detailed below, the appellant's claim for entitlement to service connection for the cause of her husband's death has been the subject of an adverse prior final decision.  As a result, service connection may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 

For claims to reopen filed on or after August 29, 2001, as here, evidence is considered "new" if it was not previously submitted to agency decision makers.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2011).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

A January 2006 rating decision denied the appellant's claim for entitlement to service connection for the cause of the service member's death.  The basis for this denial was that the Veteran's service-connected disabilities were not the primary or contributory cause of his death.  The RO noted that the service member's death, per the Certificate of Death, was due to cardiorespiratory arrest due to congestive heart failure, myocardial infarction, and arterial hypertension, and that since none of these cardiac disabilities were service-connected, or secondary to a service-connected disability, service connection for the cause of the Veteran's death could not be granted.  The RO further concluded that there was no basis to grant service connection because the evidence failed to show that the service member's death was related to service.  The appellant was notified of this decision but she did not file an appeal; thereafter, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

When the RO denied service connection, it based its decision on the service member's military treatment records, his requests for benefits, and available private and VA medical treatment records at that time.  It also reviewed the Certificate of Death submitted by the appellant.  Since then, the appellant has submitted her own written statements and she has provided additional private medical records.  Additionally, she has submitted a statement from a private physician insinuating that the service member's cardiac conditions were somehow related to or secondary to his service-connected type II diabetes mellitus.  

The additional evidence submitted to VA since the prior final denial is new as it was not of record at the time of the January 2006 rating action.  It is not cumulative in that is possibly substantiates a previously unestablished fact - that the service member's death may have been secondary to a service-connected disability or disorder.  All of this evidence is not cumulative and has not been previously seen and reviewed in toto by the VA.  Hence, it is the conclusion of the Board that this evidence is material because it does relate to previously unestablished facts necessary to substantiate the claim.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the issue of entitlement to service connection for the cause of the service member's death is reopened.  

III.  Service Connection - Cause of Death

As previously indicated above, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant should provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with this issue given the favorable nature of the Board's decision with regard to the issue of service connection for the cause of the Veteran's death.

The Veteran died in August 2005.  Per the Certificate of Death, the Veteran passed away as a result of cardiorespiratory arrest due to congestive heart failure, myocardial infarction, and arterial hypertension.  Carcinoma of the colon with metastasis to the liver and sternum was listed as a contributory cause of the appellant's husband's death.  An autopsy was not performed.  At the time of his death, the Veteran was service-connected for the following disabilities and disorders: 

Type II diabetes mellitus 		20 percent disabling

Diabetic neuropathy, left upper
  extremity associated with
  type II diabetes mellitus		20 percent disabling

Diabetic neuropathy, right upper
  extremity associated with
  type II diabetes mellitus		20 percent disabling

Diabetic neuropathy, left lower
  extremity associated with
  type II diabetes mellitus		20 percent disabling

Diabetic neuropathy, right lower
  extremity associated with
  type II diabetes mellitus		20 percent disabling

Combined Rating:			70 percent. 

At the time of his death, it had been determined that the service member was permanently and totally disabled, and he had been entitled to a special monthly pension for being housebound.  At the time of his death, the Veteran did not have a claim before the VA. 

The surviving spouse of a veteran who has died of a service-connected or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The death of the veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  The appellant will be entitled to service connection for the cause of death if it is shown that the service-connected disabilities contributed substantially or materially to cause death; that they combined to cause death; or that they aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (2011).  However, service-connected disabilities of a static nature involving muscular or skeletal functions and not materially affecting other vital body functions will not be held to have contributed to death resulting primarily from some other cause.  38 C.F.R. § 3.312(c)(2) (2011). 

The standards and criteria for determining whether or not a disability from which a veteran has died is service connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002). 

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992), the Court stated the following: 

Further, in cases where the primary cause of death is so "overwhelming" that death would have resulted regardless of the existence of a service-connected disability, a service-connected condition may be found to be a contributory cause of death where that condition has had a "material influence in accelerating death" because it "affected a vital organ and was of itself progressive or debilitating [in] nature". 

Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2011).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2011); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  The Court has held that when aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995). 

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

In addition to these provisions, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e) (2011), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  If a veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) (2011) are met, even if there is no record of such disease during service. 38 C.F.R. § 3.309(e) (2011).  The list of diseases includes:  chloracne or other acneform disease consistent with chloracne, type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e) (2011). 

The VA amended 38 C.F.R. § 3.309(e), see 75 Fed. Reg. 53202, effective August 31, 2010.  In that amendment, ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment was to establish presumptive service connection for this disorder based on herbicide exposure.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction, artherosclerotic cardiovascular disease (including coronary spasm), coronary bypass surgery, and stable, unstable, and Prinzmetal's angina. 

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a veteran must show that he or she served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2011).  A review of the deceased Veteran's DD 214, Armed Forces of the United States Report of Transfer or Discharge, shows that he served in the Republic of Vietnam for two months.  For that service, he was awarded the Armed Forces Expeditionary medal.  Therefore, this requirement has been met.  

Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) (2011) and the recent amendment concerning ischemic heart disease.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this instance, the Veteran passed away from cardiorespiratory arrest due to congestive heart failure, myocardial infarction, and arterial hypertension.  During his lifetime, the Veteran was diagnosed as suffering from hypertensive cardiovascular disease, arterial hypertension, chest pains, and coronary arthrosclerosis.  The Certificate of Death indicated that the Veteran had previously experienced a myocardial infarction, and the private and VA medical report repeated chest pains.  A review of recent amendment of 38 C.F.R. § 3.309(e) (2011) indicates that old myocardial infarctions, i.e., ischemic heart disease, is a disease, disability, or condition for which the presumption applies.  Hence, service connection for the cause of the Veteran's death is warranted.  38 C.F.R. §§ 3.102, 3.309, 3.312 (2011). 

DIC benefits are also payable under certain circumstances if the veteran was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability that had been totally disabling for a specified period of time. DIC benefits granted to a surviving spouse under 38 U.S.C.A. § 1318 (West 2002) would be paid "in the same manner as if the veteran's death were service connected."  38 U.S.C.A. § 1318(a) (West 2002).  The Board's above grant of service connection for the cause of the Veteran's death recognizes that the death of the Veteran was the proximate result of a disease or injury incurred in service.  The Court has indicated that, only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310 (West 2002), does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C.A. § 1318 (West 2002).  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the grant of service connection for the cause of the Veteran's death, the provisions of 38 U.S.C. § 1318 (West 2002) are not for consideration.  


ORDER

New and material evidence has been submitted, and the claim of entitlement to service connection for the cause of the service member's death has been reopened.

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


